         Case 1:18-cv-11871-MKV Document 65 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 ACCUPROBE, INC. and JAN M. ARNETT,                                      DOC #:
                                                                         DATE FILED: 10/2/2020
                           Plaintiffs,

                    -against-                                 1:18-cv-11871 (MKV)

 EARTH SEARCH SCIENCES, INC.,                                         ORDER
 GENERAL SYNFUELS INTERNATIONAL,
 INC., and LARRY VANCE,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On September 2, 2020, the Court granted a motion by counsel to Plaintiffs to withdraw

from their representation in this action. See ECF #63. In the order granting withdrawal, the

Court instructed Plaintiff Jan Arnett that he would either need to obtain new counsel or proceed

pro se. Id. at 1. The Court noted that the corporate Plaintiff cannot proceed pro se. See Jones v.

Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983) (noting that a corporation cannot

proceed pro se). Plaintiff Arnett was ordered to show cause on or before September 14, 2020

why the corporate Plaintiff, Accuprobe, Inc., should not be dismissed from this action. To date,

the Court has not received anything from Mr. Arnett.

       Accordingly, it is hereby ORDERED that the claims of Accuprobe, Inc. are dismissed.



SO ORDERED.

                                                     _________________________________
Date: October 2, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
